DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
Response to Arguments
Applicant's arguments filed May 28th, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Bruno fails to provide sufficient teaching, suggestion, or motivation with respect to the location of the heat exchanger because of disclosed embodiments that are located within direct contact of the airflow (the heat exchanger being parallel with the bypass flow and thereby impacted by it), and the other alternative embodiments not presenting a heat exchanger surface upper surface extending into the bypass channel (as the other embodiments present the heat exchanger parallel to the wall surface, thereby not extending into the channel itself). This argument is not persuasive because the arguments amount to applicant arguing against the references individually, when one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, with the combination of 

    PNG
    media_image1.png
    345
    510
    media_image1.png
    Greyscale

Bruno teaches the heat exchanger can be integrated into the bypass duct inner surface wall (Figure 1), external to the surface wall (Figure 3), or placed on the inner surface of the bypass duct (Figure 4). The heat exchanger can be any appropriate shape or mounted in any suitable fashion (Col. 3, Lines 27-30). Bruno further teaches that it is advantageous to design the mounting of the heat exchanger such that it “minimizes air flow losses and flow noise by minimizing air flow path disturbances in bypass duct”. The only difference between the claimed invention and Beutin is the heat exchanger being against the wall, but Bruno teaches such a heat exchanger. As such, the heat exchanger is positioned on the wall as cited in the above annotated drawing of Beutin, and as such teaches the claimed invention as amended in claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beutin et al. (US 6282881), hereinafter referenced as Beutin in view of Bruno et al. (US 7377100), hereinafter referenced as Bruno.
Regarding claims 1 and 10;
Beutin discloses an aircraft propulsion assembly comprising: a main air inlet duct (7, 10) defining a first air flow path for introduction of air into the aircraft propulsion assembly; an air inlet channel (8) defining a second air flow path for leading air from the main air inlet duct to a compressor (duct 8 leads to the compressor); a bypass channel (11, 12, 13) defining a third air flow path as a continuation of the first air flow path for leading air from the main air inlet duct to an air outlet (near 13), the bypass channel extending at an angle relative to the main air inlet duct such that, when air enters the bypass channel from the main air inlet duct, the air initially continues to flow along the first air flow path within a section of the bypass channel that is disposed adjacent to the main air inlet duct and extending to a heat exchanger (16) and then continues as the third air flow path (at section 10, the air is forced to choose between the bypass channel and the channel leading to the compressor; the section of the bypass “adjacent” to this region attaches to a wall of the bypass); the heat exchanger (16) disposed on an inner surface of the bypass channel proximate to the main air inlet duct (Figure 2; annotation below), The heat exchanger is considered to be a “of a surface type” as such a radiator still includes 

    PNG
    media_image2.png
    279
    331
    media_image2.png
    Greyscale

Beutin fails to teach the heat exchanger having a lower surface and an upper surface opposite the lower surface, the lower surface of the heat exchanger located on an inner surface of the bypass channel, the upper surface of the heat exchanger extending into the bypass channel and outside the portion of the first air flow path and such that a foreign body in the air entering the main air inlet duct and entering the bypass channel passes over the heat exchanger and without directly impacting the heat exchanger.

Because Beutin discloses a bypass duct connected to the main duct with a heat exchanger in the bypass duct and further discloses that it is advantageous to have as few foreign bodies strike the heat exchanger as possible (Col. 4, Lines 59-62), and because Bruno similarly teaches a bypass duct with a heat exchanger housed therein, including multiple embodiments which allow for as little flow disturbances in the bypass as possible, and further teaches that the heat exchanger geometry can be modified to any appropriate shape therein and includes an embodiment with the upper surface extending into the bypass flow, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger in the bypass duct of Beutin such that it has a geometry of Bruno in that the heat exchanger the heat exchanger having a lower surface and an upper surface opposite the lower surface, the lower surface of the heat exchanger located on an inner surface of the bypass channel, the upper surface of the heat exchanger extending into the bypass channel and outside the portion of the first air flow path and such that a foreign body in the air entering the main air inlet duct and entering the bypass channel passes over the heat exchanger and without directly impacting the heat exchanger for the purposes of minimizing air flow losses and flow noise by minimizing the air flow path disturbances in the bypass duct. As 

    PNG
    media_image1.png
    345
    510
    media_image1.png
    Greyscale

Regarding claims 2, Beutin in view of Bruno teaches the aircraft propulsion assembly according to claim 1 above. Beutin further discloses the air outlet of the bypass channel is positioned in confluence with an outlet (see Figure 2) of the exhaust nozzle (9) of the propulsion assembly, the flow of air circulating in the bypass channel being accelerated by the low pressure created by the flow of the exhaust gases at the outlet of the nozzle (functional, implicit in disclosed structure).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beutin et al. (US 6282881), hereinafter referenced as Beutin in view of Bruno et al. (US 7377100), hereinafter referenced as Bruno, and further in view of Storage et al. (US 8387362), hereinafter referenced as Storage.
Beutin in view of Bruno teaches the arrangement according to claim 1 above.

Storage teaches a bypass heat exchanger (Figures 4-5) in a gas turbine engine, the heat exchanger including an oil circuit (340, 342), the heat exchanger being a plate-and-fin type with the fins arranged axially to maximize heat exchange (fins 330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger of Beutin such that the heat exchanger is a surface heat exchanger of plate-and-fin type with the fins arranged in a direction of the flow of air as taught by Storage for the purposes of maximizing heat exchange and improving system efficiency through increased surface area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745